PER CURIAM.
Upon' reading and filing the attached stipulation consenting to the dismissal without costs of the appeal of John McNeil Burns from the order signed, -filed and entered by the Honorable Arthur F. Led-erle,' in the United States District Court •for the Eastern District of Michigan, Southern Division, on the 11th day of July, 1938, designated as an “Order Relating to the Claim of John McNeil Burns for Compensation”, and it appearing therefrom that it is agreed that the said appeal may be dismissed, now, therefore, it is hereby ordered* that the said appeal of John McNeil Burns from the said order may be and the same is hereby dismissed without costs to any of the parties.